Citation Nr: 1115889	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  09-28 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for post traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1969. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from the January 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDING OF FACT

The evidence demonstrates that it is likely that the Veteran's currently diagnosed PTSD is related to his active service.  


CONCLUSION OF LAW

The criteria for a grant of service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & West 2010); 38 C.F.R. §§ 3.102, 3.303 (d), 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

In light of the favorable disposition, a discussion as to whether VA's duties to notify and assist the appellant have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.


II.  Service Connection

Service connection may be granted for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a). 

However, the absence of a documented disability while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).  

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders, 1994 (DSM-IV)); credible supporting evidence that the claimed in-service stressor occurred; and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  See 38 C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  

The evidence necessary to establish the occurrence of a stressor during service to support a diagnosis of PTSD will vary depending upon whether the Veteran engaged in "combat with the enemy" as established by official records.  If VA determines that the Veteran engaged in combat with the enemy and an alleged stressor is combat-related, then the Veteran's lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required providing that such testimony is found to be "satisfactory," i.e., credible, and "consistent with the circumstances, conditions, or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Moreover, the Board notes that, effective July 13, 2010, the regulations governing service connection for PTSD were amended to relax the adjudicative evidentiary requirements for determining what happened in service where the Veteran's claimed stressor is related to "a fear of hostile military or terrorist activity during service."  Specifically, the new 38 C.F.R. § 3.304(f)(3) provides that, if a stressor claimed by a Veteran is "related to the Veteran's fear of hostile military or terrorist activity," and a VA psychiatrist or psychologist (or a psychiatrist or psychologist with whom VA has contracted), confirms that the claimed stressor is 1) adequate to support a diagnosis of PTSD, and 2) that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).  Moreover, the amendment provides that, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id. 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for the evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the Veteran.

PTSD

The Veteran seeks entitlement to service connection for PTSD.  The Veteran asserts that his PTSD is related to his active service.  Specifically, the Veteran contends that he developed PTSD as a result of his unit coming under severe ground attacks and mortar fire during the Tet Offensive in Vietnam.  Additionally, he reported that in the Saigon area, his unit lost thirty soldiers within twenty-four hours, including his Sergeant Greaves and PFC Bowen, and his Sergeant Murray was wounded.  

The Veteran's service treatment records are devoid of evidence of treatment for a psychiatric disorder.  Additionally, these records show that, at the time of his induction examination in August 1966, the Veteran denied having a history of any psychiatric condition and was found to be psychiatrically normal.  

A review of the record confirms that the Veteran served in the Republic of Vietnam from February 1967 to February 1968 and November 1968 to September 1969, and the Veteran's DD-214 reveals that his military occupational specialty (MOS) was as a military policeman.  Additionally, the Veteran's personnel records also confirm that he was stationed in the Co A 716th Military Police Battalion USARPAC in Vietnam, and was designated to the Tet Counter Offensive.  Moreover, the Board notes that, in the January 2009 RO rating decision, the RO concluded that they were able to verify the Veteran's reported stressors through the 716th Military Police Battalion website. 

The Veteran submitted a September 2008 statement detailing his in-service stressors.  The Veteran stated that during the Tet Offensive, his unit came under severe ground attacks and mortar fire.  Additionally, he reported that in the Saigon area, his unit lost thirty soldiers within twenty-four hours of the Tet Offensive.  Furthermore, the Veteran reported that his unit was ambushed, during which Sergeant Greaves and PFC Bowen died, and Sergeant Murray was wounded.  

The Veteran was afforded a VA examination in December 2008.  The Veteran reported the trauma he experienced while serving in Vietnam.  After examining the Veteran, the examiner stated that the Veteran did not meet the DSM-IV stressor criteria.  Additionally, he stated that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  The examiner diagnosed the Veteran with a substance induced mood disorder, and alcohol dependence with a physiological dependence.  The examiner further stated that the Veteran's depression was induced by excessive, chronic, and daily alcohol use.  The examiner assigned the Veteran a global assessment functioning (GAF) score of 40.  Additionally, the examiner stated the GAF score related to severity of symptoms, drinking behavior, problems with concentration, memory, sleep, motivation, interpersonal social relations, hobbies, periods of homelessness, and his inability to maintain a job.  

The examiner concluded that the Veteran's current condition was not due to experiences in combat.  Furthermore, he stated that PTSD was not diagnosed.  Moreover, the examiner stated that the Veteran meets criteria for a mood disorder induced by his chronic alcohol abuse that began pre-service.  Additionally, the examiner stated that drinking and impaired functioning related to drinking were in existence pre-service during the Veteran's teenage years.  Furthermore, the examiner noted that contradictions and evasiveness in today's examination were noted that suggest problem with his reliability.  

The examiner also noted that testing done by a Dr. Anderson (a private psychologist) came back with invalid results suggesting inconsistent responses, therefore, the testing could not be interpreted.  The examiner further stated that Dr. Anderson's reports of the Veteran scoring a 70 on the PTSD scale of the Personality Assessment Inventory (PAI) should be interpreted with caution.  Additionally, the examiner stated that Dr. Anderson still proceeded to give the Veteran a PTSD diagnosis, and based her evaluation more on a clinical interview and observations.  

The Veteran submitted March 2008 and February 2009 psychological evaluations from Dr. Anderson.  In the initial March 2008 evaluation report, the doctor noted that the Veteran provided the majority of the information for the evaluation in the form of interview and assessment data.  Additionally, the doctor noted that the Veteran completed an administration of the PAI.  Furthermore, the doctor noted that the Veteran provided a copy of his DD-214 and a list of his current medications.  The doctor concluded that based on the consistency of the information provided, the following was deemed to be a reliable account of the Veterans past and current functioning.  

The Veteran gave a history of his life, to include his childhood, family life, schooling, and marriages.  The Veteran stated that he began drinking at approximately age 13.  However, he stated that his period of heaviest usage took place in Vietnam, when he drank nightly.  Furthermore, he explained that during his second tour, he likely drank a bottle of whiskey per night.  The Veteran reported that at the time of the assessment, he drank a little big every night just to get to sleep.  

The evaluations documented the Veteran's reported in-service stressors.  The Veteran stated that he was involved in the Tet Offensive in 1968.  Additionally, he reported that his unit lost thirty soldiers within twenty-four hours, including a couple of his friends.  Furthermore, the Veteran explained that he witnessed the loading up of soldiers in dump trucks like they were logs.  Moreover, the Veteran reported that his unit was ambushed during the Tet Offensive, during which his Sergeant G and PFC B died, and Sergeant M was wounded.  Additionally, the Veteran described a history of being involved in fire fights, in which he witnessed men getting killed.  Furthermore, the Veteran reported a history of exposure to sniper fire, mortar fire, mines, and small arms fire when he was stationed at Black Horse Base Camp near Xuan Loc, Vietnam, during his second tour of duty.  Additionally, the Veteran stated that he witnessed the body of a soldier who had stuck his M-16 into his mouth and shot himself.  

After examining the Veteran, the psychologist noted that the Veteran showed four symptoms of persistent re-experiencing, and that the DSM-IV required only one symptom in this category.  The Veteran's symptoms included recurrent intrusive thoughts related to having a tough time in Vietnam, flashbacks approximately a dozen times a day, recurrent nightmares related to ammunition, night sweats, cognitive and physiological responses to trauma cues in reaction to smells of diesel fuel, and "the sight of Orientals" produced an intense reaction in which he felt he could choke them.  Additionally, the doctor noted that the Veteran reported experiencing five symptoms of persistent avoidance or numbing, and that only three symptoms were required by the DSM-IV in this category.  The Veteran's symptoms included intensive efforts geared toward the avoidance of thoughts, feelings, conversation, activities, and places and people associated with his traumatic experience.  Furthermore, the Veteran showed a pattern of markedly diminished interest and participation in significant and social activities, relative to his behavior prior to his military service.  Moreover, the Veteran described feelings of detachment or estrangement from others.  Additionally, the doctor noted that the Veteran reported experiencing five symptoms of persistent arousal, and that only two symptoms were required by the DSM-IV criteria in this category.  The Veteran's symptoms included marked problems with insomnia, as evidence by his difficulties with sleep onset, intermittent waking, and occasional terminal waking.  Furthermore, the Veteran estimated that he obtained approximately five hours of sleep per night.  Moreover, he had severe troubles with irritability and angry outbursts, which were primarily verbal in nature.  The doctor noted that concentration problems were reported during the interview.  Additionally, the doctor noted that the Veteran also showed signs of hypervigilance, in the form of walking his perimeter to repeatedly check windows and door locks.  Furthermore, the an exaggerated started response was also noted.  

The Veteran also reported that he experienced an angry mood most of the day, nearly every day.  Additionally, the doctor noted that psychomotor agitation was highly evident during the interview.  Furthermore, the Veteran had experiences of fatigue and loss of energy.  Additionally, the Veteran described experiencing feelings of worthlessness and guilt.  Furthermore, the Veteran reported recurrent thoughts of death, including suicidal ideation.  When the doctor asked about homicidal ideation, the Veteran reported that he had experienced the strong desire to harm people in traffic.  Additionally, he denied having a specific object for the ideation, as well as specific means for inflicting harm.  

The Veteran denied experiencing changes in his alcohol use since the time of the first assessment.  Additionally, the Veteran reported that he had been laid off from his former position of employment in approximately July 2008.  Furthermore, he noted that he was "unable to get away from the gooks" in his former position of employment, and was laid off as a result of his inability to adapt to those circumstances.  

The doctor noted upon the mental status examination that the Veteran was difficult to engage in the current evaluation.  Additionally, the doctor stated that the Veteran's impulse control appeared to fall below normal limits.  Furthermore, the Veteran's speech was terse, but quite normal in terms of manner and content.  Moreover, his form of thought fell within normal limits.  Additionally, the doctor noted that the Veteran's thought content was consistent with the presence of suicidal and homicidal ideation.  Furthermore, the doctor also reported that the Veteran had perceptual abnormalities.  The Veteran's affect was somewhat labile, with some blunting apparent during the evaluation.  Additionally, he was oriented to all three spheres.  Furthermore, the doctor noted that the Veteran's attention capacities appeared to fall within normal limits.  However, the Veteran's judgment and insight, in contrast, appeared to fall below normal limits.  

The doctor diagnosed the Veteran with PTSD, depressive disorder, alcohol dependence with physiological dependence, and a personality disorder with antisocial personality features.  The doctor assigned the Veteran a GAF score of 37.  The doctor stated that the Veteran's GAF score was based on his difficulties in multiple areas, including social functioning, employment functioning, family relationships, judgment-related issues, thinking difficulties, and mood.  Specifically, the doctor noted that the Veteran described a marked pattern of social isolation, which began subsequent to his military service in Vietnam.  Additionally, problems with employment functioning were consistent with difficulties with authority figures in his work environments.  The doctor also noted that the Veteran had a history of arguments with those individuals.  Furthermore, problematic family relationships were evidence by his history of multiple marriages.  Moreover, judgment-related issues included the Veteran's history of irritability and outbursts, in addition to his reported suicidal and homicidal ideations.  Additionally, cognitive troubles in the form of difficulties with concentration and memory for events in the recent past were apparent during the mental status examination.  Furthermore, mood-related difficulties included the symptoms of a major depressive episode that were acknowledged during the interview.

The doctor concluded that the Veteran continued to describe symptoms consistent with the presence of PTSD and depression since he was initially assessed in March 2008.  The doctor noted that the results of the current assessment were highly consistent with those noted in the initial evaluation.  Specifically, the doctor noted that the Veteran described the re-experiencing, avoidance, and hyperarouslal symptoms found in individuals suffering from PTSD.  Furthermore, the doctor stated that significant depressive symptoms, including anhedonia, were also indicated.  Moreover, the doctor reported that the Veteran's representation was consistent with that of other veterans who have been diagnosed with PTSD.  In addition, the doctor noted that combat-related PTSD, which is typically associated with multiple, severe traumas, was a chronic condition that was not highly amenable to treatment.  Furthermore, the doctor stated that while she recommended the Veteran seek out individual and group therapy, in addition to psychiatric symptom management, the reader should be aware that the treatments were unlikely to significantly impact the Veteran's overall presentation. 

The doctor also stated that the Veteran had homicidal tendencies and was unable to maintain a normal standard of living.  Additionally, problems with emotional and behavior controls, as evidenced by his history of angry outbursts and suicidality, likely rendered the Veteran to be a danger to any work environment.  Furthermore, the Veteran's cognitive difficulties were also likely to have a negative impact.   Lastly, the doctor noted that the Veteran's symptoms were service-connected and severe, and not anticipated to remit in the next thirteen months.  

As noted above, in adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, the United States Court of Appeals for Veterans Claims (Court) has declared that, in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

After a careful review of the evidence of record, the Board finds that the Veteran has PTSD and that this disability is related to his experiences during service.  In making this determination, the Board notes that the Veteran is competent to report that he saw other men in his unit get injured and killed during an attack during the Tet Offensive in Vietnam, that his camp was under frequent attack and mortar fire, and that he saw bodies being loaded up in dump trucks.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Layno v. Brown, 6 Vet. App. 465 (1994) (holding that competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).   

Moreover, the Board finds no reason to doubt the credibility of the Veteran in reporting that his unit was under attack during the Tet Offensive and that he saw fellow soldiers get injured and killed in Vietnam.  The Veteran's records are internally consistent, as evidenced by his private psychological evaluations and his lay statements.  Furthermore, the Board finds that it is facially plausible that the Veteran saw several men in his unit get killed and/or injured during gunfire and mortar attacks while he was stationed in Vietnam, and that witnessing such experiences resulted in his subsequent treatment for his psychological symptoms following separation from service.  In this regard, the Board notes that the Veteran's statements regarding the occurrence of his in-service stressors are consistent with the circumstances of his service as evidenced by the record, and there is no clear and convincing evidence to the contrary.  See Pentecost v. Principi, 16 Vet. App. 124 (2002); see also 38 C.F.R. § 3.304(f)(3).  Moreover, the Board again notes that, in the January 2009 RO rating decision, the RO stated that the Veteran's reported in-service stressors were verified.  As such, the Board finds that the Veteran's statements are credible and probative, and add weight to the overall claim.  See Struck v. Brown, 9 Vet. App. 145, 155-156 (1996).   

Additionally, the Board finds it significant that, after taking a complete history from the Veteran regarding his military experiences and conducting diagnostic testing, as outlined above, the March 2008 and February 2009 private psychologist diagnosed the Veteran with PTSD, specifically noting combat as his stressor.  In this regard, the Board notes that the only stressful experiences described to the private psychologist at the time that he was diagnosed with PTSD were his combat experiences, and as such, this diagnosis appears to be based on such combat experience.  Additionally, the Veteran's private psychologist reexamined the Veteran in February 2009, and stated that the Veteran continued to suffer from symptoms of PTSD.   

The Board acknowledges the December 2008 VA examiner's opinion that the Veteran did not meet the DSM-IV criteria for PTSD, but instead had a mood disorder and alcohol dependence, which pre-existed service.  The examiner further stated that the Veteran's depression was induced by excessive, chronic, and daily alcohol use.  Significantly, however, in rendering this opinion, the examiner appears to have relied on an inaccurate factual history.  In this regard, the Board points out that, contrary to the examiner's report that the Veteran had impaired functioning due to drinking prior to entering service, the Veteran's August 1966 entrance examination instead showed that the Veteran reported that he was in excellent health, and was found to be psychiatrically normal.  

The examiner also noted that testing done by Dr. Anderson came back with invalid results suggesting inconsistent responses, and stated that the testing could not be interpreted.  Additionally, the examiner noted that although there were inconsistencies in the test results, Dr. Anderson proceeded to give the Veteran a diagnosis of PTSD and based her evaluation more on the clinical interview and observations.  However, as noted in Buchanan v. Nicholson, the Board cannot determine that the Veteran's lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  451 F.3d 1331 (2006).  As such, the Board finds the December 2008 VA opinion to be of less probative value than the private psychological evaluations.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 1997) (the Board has authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence).

As noted above, when, after consideration of all the evidence and material of record in a case, there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (holding that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail.").  In this case, because the Veteran has been diagnosed with PTSD related to his claimed in-service stressors, the occurrence of which has been conceded, the Board concludes that the preponderance of the evidence supports the grant of service connection for PTSD.  Thus, following a full review of the record, and applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102.  Therefore, the Veteran's claim for service connection for PTSD is granted.   


ORDER

Entitlement to service connection for PTSD is granted. 


____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


